     Case 2:19-cv-01924-GMN-BNW Document 8 Filed 01/21/20 Page 1 of 2



1    BOYD B. MOSS III, ESQ.
     Nevada Bar No. 8856
2
     boyd@mossberglv.com
3    JOHN C. FUNK, ESQ.
     Nevada Bar No. 9255
4    john@mossberglv.com
     MOSS BERG INJURY LAWYERS
5
     4101 Meadows Lane, Suite 110
6    Las Vegas, Nevada 89107
     Telephone: (702) 222-4555
7    Facsimile: (702) 222-4556
     Attorneys for Plaintiff
8

9                                 UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA
11   NANDA SHARIF-POUR,                                    CASE NO.: 19-cv-01924-GMN-BNW
12
                     Plaintiff,
13
     vs.
14   UNITED STATES OF AMERICA ex rel
     UNITED STATES POSTAL SERVICE;
15

16                   Defendants.

17
                STIPULATION AND ORDER TO DISMISS WITHOUT PREJUDICE
18

19          IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, that

20   the above-entitled case shall be dismissed without prejudice, and each party will bear its own costs
21   ///
22
     ///
23
     ///
24

25

26

27

28



                                                       1
     Case 2:19-cv-01924-GMN-BNW Document 8 Filed 01/21/20 Page 2 of 2



1    and attorney’s fees.
2            Dated this this 21st day of January 2020.
3
     MOSS BERG INJURY LAWYERS                      UNITED STATES ATTORNEY OFFICE
4

5    /S/ BOYD B. MOSS, III                         /S/ PATRICK ROSE, ESQ.
     ___________________________                   __________________________
6    BOYD B. MOSS. III., ESQ.                      PATRICK ROSE, ESQ.
     4101 Meadows Lane, Suite 110                  501 Las Vegas Blvd. South, Suite 110
7
     Las Vegas. Nevada 89107                        Las Vegas. Nevada 89101
8    Attorney for Plaintiff                        Attorney for Defendant

9

10

11

12

13

14                          IT IS SO ORDERED.

15                          Dated this _____
                                        21 day of January, 2020.
16

17

18                          _________________________________
                            Gloria M. Navarro, District Judge
19
                            UNITED STATES DISTRICT COURT
20

21

22

23

24

25

26

27

28



                                                         2
